Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is in response to applicant’s amendment/response filed on 02/16/2021, which has
been entered and made of record.  Claim 1-15 are amended. Claims 1-15 are pending in the application.
		
Response to Arguments
Applicant arguments regarding claim rejections under 103 are considered, but are moot in view of new ground of rejections. 


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
 a communication interface configured to communicate with an external device in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 8849025 B2) in view of Watanabe et al. (US 2014/0099027 A1).
Regarding claim 1, Kim teaches:
An electronic device comprising: 
a memory; and a processor electrically connected to the memory, wherein the processor (Col. 15, upper: “More specifically, the present general inventive concept can also be embodied as computer-readable codes on a computer-readable medium. The computer-readable medium can include a computer-readable recording medium and a computer-readable transmission medium. The computer-readable recording medium is any data storage device that can store data as a program which can be thereafter read by a computer system. Examples of the computer-readable recording medium include read-only memory (ROM), random-access memory (RAM), CD-ROMs, DVDs, magnetic tapes, floppy disks, and optical data storage devices. The computer-readable recording medium can also be distributed over network coupled computer systems so that the computer-readable code is stored and executed in a distributed fashion.”) is configured to: 
recognize a face region in an image, (Col, 9 upper: “and FIG. 4B illustrates a converted input image 400', which shows only the skin regions 402 exposing the skin, including but not limited to, a face or a hand. This skin region detection can be fulfilled in various exemplary embodiments of the present general inventive concept.”)
 acquire first skin probability data corresponding to a correction target region, based on first skin color distribution including skin color distributions stored in association with a plurality of races, a first color data of the face region, and a second color data of the correction target region including the face region in the image, (Col. 7-8, “More specifically, the control unit 120 divides the input image 400 into a one or more blocks 500, and detects the block corresponding to a selected skin region 502 corresponding to the block 500. Although one 
determine a category of the face region based on the first color data of the face region, (col. 8, middle: “Herein, the control unit 120 can compare the Euclidean distances between the preferred skin colors preset corresponding to the determined race, and the and 
correct a color of the correction target region based on the determined category and the first skin probability data. (Col. 11, bottom: “ To compensate the degraded skin color with the preferred skin color per region, the compensation unit 140 can take account of the difference between the input skin color and the preferred skin color. That is, the compensation unit 140 can reproduce the soft skin color by regulating the correction rate in proportion to the difference. More specifically, for the small difference between the input skin color and the preferred skin color, the color is corrected with the preferred color at the low rate. For the great difference between the input skin color and the preferred skin color, the color is corrected with the preferred color at the high rate.”)
However, in this embodiment, Kim does not explicitly teach, but in another embodiment, Kim teaches:
acquire first skin probability data corresponding to a correction target region, based on …a first color data of the face region (“Meanwhile, in another exemplary embodiment of the present general inventive concept, the determining of the race may be omitted. That is, when the skin region is detected from the input image, the preferred skin color corresponding to the detected skin region may be selected from the plurality of the preset preferred skin color information. Accordingly, the color of the skin region can be corrected using the selected preferred skin color. Herein, the plurality of the preferred skin color information includes the plurality of the preferred skin color information obtained per race through repetitive experiments.” Kim’s reference teaches face skin color correction method. In this method, an 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have combined the two parts of teachings of Kim to save the overall system running time. 
However, Kim does not teach, but Watanabe teaches:
Wherein the first skin probability data comprises a probability that the color of the face region included in the correction target region is a skin color.([0066], “The calculation unit 402 detects pixels having skin-color, and calculates a correction degree to suppress the correction amount. In case of the object such as a person's face, for example, feeling of oily skin is emphasized, i.e., the gloss emphasis effect is undesired as appearance. Accordingly, a function to suppress the gloss emphasis effect for skin-color region is useful practically. In the second embodiment, " probability that some pixel has skin-color" is defined as a skin-color probability f.sub.skin(x,y). A correction degree C.sub.2(x,y) to correct the correction amount of pixels having high skin-color probability is calculated. [0067] In the second embodiment, signal values of input Cb and Cr are noticed. If Cb and Cr of general skin-color are in conformity with 
Kim teaches a method of performing face skin color correction considering race information. Watanabe also teaches a method of performing face skin color correction. In Watanabe, when a face pixel region is acquired, probability of the pixel region having skin color is calculated and used later in the skin color correction process. Watanabe’s method assures that the corrected face regions are skin regions instead of some other parts of the face. The probability used in Watanabe’s method assures the quality of skin color correction.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have combined the probability used in Watanabe’s method with the teachings of Kim to assures the quality of skin color correction.

Regarding claim 2, Kim in view of Watanabe teaches:
The electronic device of claim 1, wherein the processor is further configured to: 
acquire second skin probability data corresponding to the face region based on the first skin color distribution and the first color data of the face region, (Kim Col. 8, bottom: “To take account of a picture including several races, the control unit 120 selects the race corresponding to each skin color region detected in the image. At this time, using a labeling algorithm, the control unit 120 divides the detected skin color region into the blocks and calculates the average brightness and the average chromaticity of each block. Next, the control unit 120 calculates the Euclidean distance between the average chromaticity and the average 
generate a second skin color distribution based on the second skin probability data and the first color data of the face region, (Kim, Once the race is selected, the corresponding race color distribution is decided: Col. 8, bottom: “Thus, the control unit 120 selects the race of the minimum Euclidean distance calculated.” Col. 9, middle: “Herein, the skin color varies according to the race and the brightness. Table 3 shows the brightness-based distribution of the skin colors per race.    TABLE-US-00003 TABLE 3 Medium-skin toned race Light-skin toned race Dark-skin toned race brightness pixels distribution brightness pixels distribution brightness p- ixels distribution 0 151 0% 0 2 0% 0 71304 2% 0.1 5223 0% 0.1 131 0% 0.1 449598 15% 0.2 69243 2% 0.2 7868 0% 0.2 661414 22% 0.3 266287 7% 0.3 113503 3% 0.3 577579 19% 0.4 507126 14% 0.4 335451 9% 0.4 483881 16% 0.5 689717 19% 0.5 572819 16% 0.5 332433 11% 0.6 734355 20% 0.6 687160 19% 0.6 196735 6% 0.7 652555 18% 0.7 722907 20% 0.7 108303 4% 0.8 381624 11% 0.8 613556 17% 0.8 69609 2% 0.9 201873 6% 0.9 388748 11% 0.9 48243 2% 1 83586 2% 1 147399 4% 1 52608 2% ”)and 
identify the first skin probability data of the correction target region based on the second skin color distribution and the second color data of the correction target region.  (Kim col. 10, middle: “  FIG. 5 is a diagram of the optimal preferred skin color selection corresponding 

Regarding claim 3, Kim in view of Watanabe teaches:
The electronic device of claim 2, wherein the processor is further configured to generate the second skin color distribution using at least one of luminance information or chrominance information of a region of the face region, (Kim Col. &: “
    PNG
    media_image1.png
    158
    516
    media_image1.png
    Greyscale
”) the region having a probability value according to the second skin probability data is equal to or greater than a predetermined value. (Kim Col. 11, bottom: “To compensate the degraded skin color with the preferred skin color per region, the compensation unit 140 can take account of the difference between the input skin color and the preferred skin color. That is, the compensation unit 140 can reproduce the soft skin color by regulating the correction rate in proportion to the difference. More specifically, for the small difference between the input skin color and the preferred skin color, the color is corrected with the preferred color at the low rate. For the 

Regarding claim 4, Kim in view of Watanabe teaches:
The electronic device of claim 1, wherein the processor is further configured to determine a correction level of the correction target region based on a probability value according to the first skin probability data. (Kim Col. 11, bottom: “To compensate the degraded skin color with the preferred skin color per region, the compensation unit 140 can take account of the difference between the input skin color and the preferred skin color. That is, the compensation unit 140 can reproduce the soft skin color by regulating the correction rate in proportion to the difference. More specifically, for the small difference between the input skin color and the preferred skin color, the color is corrected with the preferred color at the low rate. For the great difference between the input skin color and the preferred skin color, the color is corrected with the preferred color at the high rate.”)

Regarding claim 5, Kim in view of Watanabe teaches:
The electronic device of claim 1, wherein the processor is further configured to correct at least one of luminance information, texture, or chrominance information of the correction target region. (Kim Col. 11, bottom: “To compensate the degraded skin color with the preferred skin color per region, the compensation unit 140 can take account of the difference between the input skin color and the preferred skin color. That is, the compensation unit 140 can reproduce the soft skin color by regulating the correction rate in proportion to the difference. 

Regarding claim 6, Kim in view of Watanabe teaches:
The electronic device of claim 1, wherein the processor is configured to determine at least one of a race, an age, or a gender as at least a part of the category, based on the image. (Kim Col. 8, bottom: “To take account of a picture including several races, the control unit 120 selects the race corresponding to each skin color region detected in the image. At this time, using a labeling algorithm, the control unit 120 divides the detected skin color region into the blocks and calculates the average brightness and the average chromaticity of each block. Next, the control unit 120 calculates the Euclidean distance between the average chromaticity and the average value of the skin color of each race per block. Thus, the control unit 120 selects the race of the minimum Euclidean distance calculated.”)

Regarding claim 10, Kim in view of Watanabe teaches:
The electronic device of claim 1, further including: a communication interface configured to communicate with an external device, wherein the processor is configured to receive the first skin color distribution from the external device using the communication interface. (Kim Col. 5, upper: “The input unit 110 receives an image. The input unit 110 can be implemented variously in exemplary embodiments of the present general inventive concept. In 

Claim 7- 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Watanabe and further in view of Aoyama et al. (US 2007/0229499 A1).
Regarding claim 7, Kim in view of Watanabe teaches:
 The electronic device of claim 6, wherein the processor is further configured to 
However, Kim in view of Watanabe does not, but Aoyama teaches:
determine the category further based on a face shape included in the face region.([0059], “As described above, according to the first embodiment, restoration is performed by referring to the 3-dimensional face measured shape data that are not susceptible to secular change from the time of registration even if there are differences in a facing orientation, a lighting or an expression from them at the time of the registration, when the 3-dimensional Race restored shape data is generated from the 2-dimensional face image data.”)
Kim in view of Watanabe teaches determine a race category of a face using color information. But color information sometimes cannot very clearly define race information, especially for light color and medium color face. Aoyama teaches race information can be based on face shape information.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have combined the teachings of Kim in view of Watanabe with the specific teachings of Aoyama to correctly determine race category.


The electronic device of claim 1, wherein the processor is further configured to: determine whether the recognized face region satisfies a specified condition using the first skin probability data, correct the correction target region when the face region satisfies the specified condition, and not correct the correction target region when the face region does not satisfy the specified condition. . (Kim, Col. 11, bottom: “To compensate the degraded skin color with the preferred skin color per region, the compensation unit 140 can take account of the difference between the input skin color and the preferred skin color. That is, the compensation unit 140 can reproduce the soft skin color by regulating the correction rate in proportion to the difference. More specifically, for the small difference between the input skin color and the preferred skin color, the color is corrected with the preferred color at the low rate. For the great difference between the input skin color and the preferred skin color, the color is corrected with the preferred color at the high rate.” Kim teaches when the difference between input skin color is small, use small weight to correct image. It would have been well-known in the art that if the difference between two objects are so big such that they are not in the same category, one cannot use properties from one object to correct another object, otherwise, the result would be not ideal. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have combined the teachings of Kim in view of Aoyama with the well-known knowledge. The benefit would be to generate better results.)

Regarding claim 9, Kim in view of Watanabe and Aoyama teaches:
The electronic device of claim 8, wherein the processor is further configured to determine whether the specified condition is satisfied based on at least one of a size of the face region, an average of probability values of regions according to the first skin probability data or positions of feature points included in the face region. (Kim, Col. 11, bottom: “To compensate the degraded skin color with the preferred skin color per region, the compensation unit 140 can take account of the difference between the input skin color and the preferred skin color. That is, the compensation unit 140 can reproduce the soft skin color by regulating the correction rate in proportion to the difference. More specifically, for the small difference between the input skin color and the preferred skin color, the color is corrected with the preferred color at the low rate. For the great difference between the input skin color and the preferred skin color, the color is corrected with the preferred color at the high rate.”)


Claim 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Yoshizawa et al. (US 2018/0042486 A1) and further in view of Watanabe.
Regarding claim 11, Kim teaches:
An electronic device comprising: a memory; and a processor, wherein the processor (Col. 15, upper: “More specifically, the present general inventive concept can also be embodied as computer-readable codes on a computer-readable medium. The computer-readable medium can include a computer-readable recording medium and a computer-readable transmission medium. The computer-readable recording medium is any data storage device that can store data as a program which can be thereafter read by a computer system. Examples of the  is configured to: 
acquire an image for a plurality of external objects, (Col, 9 upper: “As described above, FIG. 4 depicts the skin region detected from the input image 400. FIG. 4A shows the original input image 400,”)
recognize a face region corresponding to a face among the plurality of external objects, based on the image, (Col, 9 upper: “and FIG. 4B illustrates a converted input image 400', which shows only the skin regions 402 exposing the skin, including but not limited to, a face or a hand. This skin region detection can be fulfilled in various exemplary embodiments of the present general inventive concept.” FIG. 4 shows multiple faces. For one face, other faces are external objects.)
determine a first probability to correspond to skin for at least a part of the face region based on a first skin color data corresponding to the face region, (Col. 8, bottom: “To take account of a picture including several races, the control unit 120 selects the race corresponding to each skin color region detected in the image. At this time, using a labeling algorithm, the control unit 120 divides the detected skin color region into the blocks and calculates the average brightness and the average chromaticity of each block. Next, the control unit 120 calculates the Euclidean distance between the average chromaticity and the average value of the skin color of each race per block. Thus, the control unit 120 selects the race of the minimum 
determine a correction target region ( Select a different region in FIG. 5. “Meanwhile, in another exemplary embodiment of the present general inventive concept, the determining of the race may be omitted. That is, when the skin region is detected from the input image, the preferred skin color corresponding to the detected skin region may be selected from the plurality of the preset preferred skin color information. Accordingly, the color of the skin region can be corrected using the selected preferred skin color. Herein, the plurality of the preferred skin color information includes the plurality of the preferred skin color information obtained per race through repetitive experiments.” Kim’s reference teaches face skin color correction method. In this method, an image has different faces with different races. Different faces are divided into different regions. To correct each region’s color, firstly, the region’s color is compared with different race color to determine the region’s race. Secondly, Based on the race, the region’s color is compared with the different color information corresponding to the race to determine the correction color of this region. After that, another target region is picked and this 
determine a second probability to correspond to skin for at least a part of the correction target region based on the first probability,(col. 10, middle: “  FIG. 5 is a diagram of the optimal preferred skin color selection corresponding to the Dark-skin toned race. Referring to FIG. 5, when the detected skin color region 502 corresponds to the Dark-skin toned race, the Euclidean distances between the four preferred skin colors P1 through P4 pre-stored corresponding to the Dark-skin toned race and the input skin color are compared. In more detail, the Euclidean distance between each preferred skin color and the average chromaticity of the input image can be calculated based on Equation 2.”) and 
perform correction on the at least a part with a first level when the second probability corresponds to a first value and preform correction on the at least a part with a second level when the second probability corresponds to a second value.( Col. 11, bottom: “To compensate the degraded skin color with the preferred skin color per region, the compensation unit 140 can take account of the difference between the input skin color and the preferred skin color. That is, the compensation unit 140 can reproduce the soft skin color by regulating the correction rate in proportion to the difference. More specifically, for the small difference between the input skin color and the preferred skin color, the color is corrected with the preferred color at the low rate. For the great difference between the input skin color and the preferred skin color, the color is corrected with the preferred color at the high rate.”)
However, Kim does not explicitly teach, but Yoshizawa teaches:
 including the face and an external object related to the face of the plurality of external objects, (FIG. 6B, the entire face front includes left cheek face.)
Kim’s reference teaches face skin color correction method. Faces are divided into different regions. The information from one region (race information) can be used in the process of correcting another region. Kim does not explicitly teach that a region can include another region in the regions creation process. Yoshizawa teaches a front face region can include a partial face region.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have combined the teachings of Kim with the specific teachings of Yoshizawa. Apply the information acquired based on a small region to a big region in the face skin color correction can help improve system running time. 
However, Kim in view of Yoshizawa does not teach, but Watanabe teaches:
Wherein the first skin probability data comprises a probability that the color of the face region included in the correction target region is a skin color.([0066], “The calculation unit 402 detects pixels having skin-color, and calculates a correction degree to suppress the correction amount. In case of the object such as a person's face, for example, feeling of oily skin is emphasized, i.e., the gloss emphasis effect is undesired as appearance. Accordingly, a function to suppress the gloss emphasis effect for skin-color region is useful practically. In the second embodiment, " probability that some pixel has skin-color" is defined as a skin-color probability f.sub.skin(x,y). A correction degree C.sub.2(x,y) to correct the correction amount of pixels having high skin-color probability is calculated. [0067] In the second embodiment, signal values of input Cb and Cr are noticed. If Cb and Cr of general skin-color are in conformity with 
Kim Kim in view of Yoshizawa teaches a method of performing face skin color correction considering race information. Watanabe also teaches a method of performing face skin color correction. In Watanabe, when a face pixel region is acquired, probability of the pixel region having skin color is calculated and used later in the skin color correction process. Watanabe’s method assures that the corrected face regions are skin regions instead of some other parts of the face. The probability used in Watanabe’s method assures the quality of skin color correction.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have combined the probability used in Watanabe’s method with the teachings of Kim Kim in view of Yoshizawa to assures the quality of skin color correction.


Regarding claim 12, Kim in view of Yoshizawa and Watanabe teaches:
The electronic device of claim 11, wherein the processor is configured to: determine a degree of skin similarity corresponding to the face region using at least the first skin color data as at least a part of the operation of determining the first probability, and determine the first probability using at least the skin similarity. (Kim, Col. 8, bottom: “To take account of a picture including several races, the control unit 120 selects the race corresponding to each skin 

Regarding claim 13, Kim in view of Yoshizawa and Watanabe teaches:
The electronic device of claim 11, wherein the processor is configured to correct at least one of luminance information, texture, or chrominance information of the at least a part, as a part of operation of performing the correction. (Kim, Col. 11, bottom: “To compensate the degraded skin color with the preferred skin color per region, the compensation unit 140 can take account of the difference between the input skin color and the preferred skin color. That is, the compensation unit 140 can reproduce the soft skin color by regulating the correction rate in proportion to the difference. More specifically, for the small difference between the input skin color and the preferred skin color, the color is corrected with the preferred color at the low rate. For the great difference between the input skin color and the preferred skin color, the color is corrected with the preferred color at the high rate.” See Table 1 above. )

Regarding claim 14, Kim in view of Yoshizawa and Watanabe teaches:
The electronic device of claim 11, wherein the processor is configured to: determine a category of the face region related to at least one of a race, an age or a gender, based on the image, (Kim, Col. 8, bottom: “To take account of a picture including several races, the control unit 120 selects the race corresponding to each skin color region detected in the image. At this time, using a labeling algorithm, the control unit 120 divides the detected skin color region into the blocks and calculates the average brightness and the average chromaticity of each block. Next, the control unit 120 calculates the Euclidean distance between the average chromaticity and the average value of the skin color of each race per block. Thus, the control unit 120 selects the race of the minimum Euclidean distance calculated.”) and determine a feature of the correction based on the determined category.( Kim, Col. 7, bottom: “Referring to FIG. 5, the control unit 120 selects the preferred skin colors per race according to the input skin color with respect to a race selected region, and controls the compensation unit 140 to correct the skin color in proportion to the preferred skin color.”)

Regarding claim 15, Kim in view of Yoshizawa and Watanabe teaches:
The electronic device of claim 11, wherein the processor is configured to: determine whether the recognized face region satisfies a specified condition using the second probability, perform the correction when the face region satisfies the specified condition, and not perform the correction when the face region does not satisfy the specified condition. (Kim, Col. 11, bottom: “To compensate the degraded skin color with the preferred skin color per region, the compensation unit 140 can take account of the difference between the input skin color and the preferred skin color. That is, the compensation unit 140 can reproduce the 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANNA WU whose telephone number is (571)270-0725.  The examiner can normally be reached on Monday-Thursday 8:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YANNA WU/Primary Examiner, Art Unit 2611